--------------------------------------------------------------------------------

FINAL 6/6/14
CONFIDENTIAL


EMPLOYMENT AGREEMENT

THIS AGREEMENT, dated as of June 6, 2014 (the “Agreement”), by and between Naked
Brand Group, Inc., a corporation organized under the laws of Nevada (the
“Company”), and Carole Hochman (the “Executive”).

WHEREAS, the Executive shall be considered an employee of the Company as of June
6, 2014;

WHEREAS, the Company wishes to enter into this Agreement to engage the Executive
to provide services to the Company, and the Executive wishes to be so engaged,
pursuant to the terms and conditions hereinafter set forth; and

WHEREAS, the effectiveness of the Agreement is conditioned on the closing of $4
million of the proposed private placement for the Company (including any bridge
financing), as proposed by Noble Financial Group, Inc. (the “Closing”), and if
the Closing does not occur, the Agreement shall be null and void ab initio and
have no force and effect.

NOW, THEREFORE, in consideration of the premise and of the mutual covenants and
agreements herein contained, it is hereby agreed as follows:

1. Duties and Scope of Employment.

(a) Positions and Duties. Subject to the Closing, as of the date following the
Closing (the “Effective Date”), Executive shall serve as Chairman and Chief
Executive Officer/Chief Creative Officer of the Company, reporting directly and
exclusively to the Company’s Board of Directors (the “Board”). Executive shall
render such business and professional services in the performance of her duties,
consistent with Executive’s position. Executive shall be the highest ranking
executive officer of the Company, with the full powers, responsibilities and
authorities customary for the chief executive officer of corporations of the
size, type and nature of Company, together with such other powers, authorities
and responsibilities as may reasonably be assigned to her by the Board.
Executive’s principal place of employment shall be the principal offices of the
Company, which shall be located in the New York Metropolitan area, subject to
such travel as the performance of her duties and the business of the Company may
require. The period Executive is employed by the Company as Chairman and Chief
Executive Officer/Chief Creative Officer of the Company under this Agreement is
referred to herein as the “Employment Term.”

(b) Board Membership. Executive shall be nominated, as of the Effective Date, to
and, if elected by the shareholders of the Company, shall serve on the Board and
such committees that Executive may be appointed to by the Board and, provided
that Executive is elected to serve on the Board, Executive shall serve as
Chairman of the Board. In addition, during the Employment Term, two individuals
of Executive’s choosing shall also be nominated to and, if elected by the
shareholders of the Company, shall serve on the Board and such committees that
they may be appointed to by the Board.

(c) Obligations. During the Employment Term, Executive shall devote Executive’s
full business efforts and time to the Company and shall use good faith efforts
to discharge Executive’s obligations under this Agreement to the best of
Executive’s ability. For the duration of the Employment Term, Executive may (i)
make up to twenty (20) appearances annually on QVC, the American cable,
satellite and broadcast television network, on behalf of the Carole Hochman
Design Group, Inc., a division of Komar, Inc., as contemplated pursuant to an
existing arrangement between Executive and the Carole Hochman Design Group, Inc.
(which the parties expressly agree and acknowledge shall not be considered a
conflict with the interests of the Company or a breach of Executive’s
obligations under this Agreement); (ii) devote reasonable time to serve as an
advisor, director or a member of a committee of any organization involving no
conflict of interest with the interest of the Company; and (iii) devote
reasonable time to the management of Executive’s personal and financial matters.

--------------------------------------------------------------------------------

2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance and other
benefits depending upon the circumstances of Executive’s termination of
employment.

3. Term of Agreement. This Agreement shall have a term of three (3) years
commencing on the Effective Date, unless earlier terminated under Section 2, and
may be extended or renewed for one (1) year term(s) thereafter at the election
of Executive by providing 45 days’ advance written notice. In the event the
Closing does not occur, this Agreement shall be null and void ab initio.

4. Compensation.

(a) Base Salary. During the Employment Term, the Company shall pay Executive an
annual salary of $400,000 as compensation for her services (such annual salary,
as is then effective, to be referred to herein as “Base Salary”); provided,
however, that Executive agrees to forgo the first twelve (12) months of Base
Salary and receive only $1.00 as Base Salary for this period. Commencing on the
first anniversary of the Effective Date, Executive’s Base Salary shall be
payable in substantially equal installments at such intervals as may be
determined by the Company in accordance with its ordinary payroll practices as
established from time to time and subject to the applicable withholdings and
other authorized deductions. Notwithstanding the foregoing, during the
Employment Term, the Base Salary may be increased but shall not be decreased.

(b) Annual Bonus. Executive shall be eligible to receive an annual cash bonus
(the “Bonus”) for each whole or partial year during the Employment Term payable
based on the achievement of one or more performance goals (including, but not
limited to, such milestones as sale and financial performance, development of
new brands, acquisitions, private label and/or licensing arrangements)
established annually by the Board in consultation with Executive beginning with
the Company’s 2014 fiscal year. Any Bonus shall be paid at the sole discretion
of the Board based on (i) the achievement of the applicable performance goals,
and (ii) incremental revenue opportunities originating from new product
opportunities developed or sourced by Executive, including any licenses or
acquisitions. The Bonus shall be paid in a lump sum cash payment as soon as
reasonably practicable following December 31st of the year to which the Bonus
relates; provided, however, that the Bonus shall be paid no later than March
15th of the year following the year to which the Bonus relates.

- 2 -

--------------------------------------------------------------------------------

(c) Long-Term Incentives. The Company shall grant as of June 6, 2014 (the “Grant
Date”) to Executive an option (the “Option”) to purchase the number of shares of
common stock of the Company, par value $0.001 per share, equal to 20% of the
issued common stock of the Company (the “Option Shares”), on a fully-diluted
basis following the final closing of the proposed private placement for the
Company (including any bridge financing) (the “Final Closing”), upon the terms
and subject to the conditions contained herein and in the Naked Brand Inc. 2014
Long-Term Incentive Plan (the “LTIP”) and the related stock option agreement to
be entered into by the Company and Executive to evidence the Option (the “Option
Agreement”). The Option shall have a per-share exercise price equal to the fair
market value of a share of the Company’s common stock on the Grant Date.
Notwithstanding anything in this Agreement or the Option Agreement to the
contrary, all Option Shares shall be fully forfeited by Executive in the event
that: (i) the LTIP is not approved by the Company’s shareholders within 12
months of the date on which the LTIP was approved by the Board; (ii) for any
reason, the Closing does not occur; or (iii) for any reason, Executive’s
employment is terminated prior to becoming Chairman and Chief Executive
Officer/Chief Creative Officer of the Company. The Option shall be intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), to the maximum extent
permissible under the limits contained in Section 422 of the Code, and any
portion of the Option that is in excess of the limits contained in Section 422
of the Code on the grant date shall be granted as a “non-qualified stock
option.” Any portion of the Option granted as a non-qualified stock option shall
contain an “early exercise” feature, which shall provide Executive with the
right (but not the obligation) to immediately exercise such portion of the
Option for shares of common stock of the Company that shall be subject to the
same vesting schedule as the underlying stock options. The Option shall vest in
equal monthly installments over three (3) years from the Closing, subject to
Executive’s continued employment through the applicable vesting date (but
subject to accelerated vesting as provided in this Agreement). To the extent the
Option qualifies as a “non-qualified stock option”, it shall be not be
transferable, in whole or in part, by Executive other than by Executive to an
estate planning vehicle, including any trust solely for the benefit of Executive
and her family members, or to a designated beneficiary by last will and
testament or by the laws of descent and distribution or pursuant to a domestic
relations order. The maximum term of the Option shall be ten (10) years and the
terms of the Option shall provide for and permit cashless option exercises.

5. Employee Benefits, etc.

(a) Generally. Executive shall be eligible to participate in accordance with the
terms of all Company employee benefit plans, policies, and arrangements that are
applicable to other executive officers of the Company, as such plans, policies,
and arrangements may exist from time to time. The Company represents that it
currently sponsors one or more health insurance plans for which Executive shall
be eligible.

- 3 -

--------------------------------------------------------------------------------

(b) Vacation. Executive shall be entitled to receive paid annual vacation in
accordance with Company policy for other senior executive officers. In no event
shall Executive accrue less than thirty (30) days of paid vacation time per
employment year.

(c) Perquisites. Executive shall be entitled to a full-time assistant at the
expense of the Company. Executive shall receive Company perquisites on at least
the same level as the Company’s other senior executive officers.

6. Expenses. The Company shall provide Executive with an annual expense
allowance of no less than $36,000 during each calendar year during the
Employment Term to be used by Executive in good faith in her discretion in the
performance of her duties for the Company. The Company shall also reimburse
Executive for reasonable travel, entertainment, and other expenses incurred by
Executive in the furtherance of the performance of Executive’s duties hereunder,
in accordance with Section 24 and the Company’s expense reimbursement policies
and procedures as in effect from time to time.

7. Termination of Employment.

(a) In the event Executive’s employment with the Company terminates for any
reason other than a termination pursuant to Section 4(c)(iii), Executive shall
be entitled to all (a) her unpaid Base Salary accrued up to the date of
termination, (b) her unpaid, but earned Bonus for any completed fiscal year as
of the date of termination, (c) pay in respect of accrued but unused vacation,
(d) benefits or compensation as provided under the terms of any employee benefit
and compensation agreements or plans applicable to Executive and under which she
has a vested right (including any right that vests in connection the termination
of her employment), (e) incurred but unreimbursed expenses to which Executive is
entitled to reimbursement under the Company’s expense reimbursement policy, and
(f) rights to indemnification Executive may have under the Company’s Articles of
Incorporation, Bylaws, this Agreement, or separate indemnification agreement, as
applicable, including any rights Executive may have under directors’ and
officers’ insurance policies (the “Accrued Compensation and Benefits”). In
addition, if the termination is by the Company without Cause or by Executive for
Good Reason, Executive shall be entitled to the amounts and benefits specified
in Section 8.

(b) Upon the termination of Executive’s employment for any reason other than a
termination pursuant to Section 4(c)(iii),, Executive shall be deemed to have
resigned from the Board (and any boards of subsidiaries) voluntarily, without
any further required action by Executive, as of the end of Executive’s
employment and Executive, at the Board’s request, shall execute any documents
necessary to reflect her resignation.

8. Severance.

(a) Termination Without Cause; Resignation for Good Reason. If, prior to the
expiration of the Employment Term, Executive’s employment is terminated by the
Company without Cause, or if the Executive resigns from her employment hereunder
for Good Reason, other than a termination pursuant to Section 4(c)(iii), the
Company shall pay the Executive: (i) a pro-rata portion of her target Bonus for
the year in which the termination of employment occurs on the date such Bonus
would have been payable to the Executive had she remained employed by the
Company, determined in accordance with Section 4(b) and multiplied by a
fraction, the numerator of which shall be the number of calendar days from
January 1 (of the year in which the termination of employment occurs) until the
date of termination of employment, and the denominator of which shall be 365, or
366 if the year in which the termination of employment occurs is a leap year,
plus (ii) continued payments of Base Salary (at the rate in effect on the date
the Executive’s employment is terminated; provided, however, that this amount
shall be no less than $400,000), paid in cash in equal monthly installments, as
salary continuation for a period of 12 months following the termination date,
plus (iii) the Accrued Compensation and Benefits. In addition to the above,
other than a termination pursuant to Section 4(c)(iii), the Option Shares
awarded to Executive pursuant to Section 4(c)(i), and all other equity awards
made to Executive after the Effective Date, shall vest in full and be
non-forfeitable as of the date of termination. The Executive shall have no
further rights under this Agreement or otherwise to receive any other
compensation or benefits after such termination or resignation of employment.

- 4 -

--------------------------------------------------------------------------------

(b) Termination for Cause; Resignation without Good Reason. If Executive’s
employment is terminated for Cause by the Company, or if Executive resigns from
her employment hereunder without Good Reason, other than a termination pursuant
to Section 4(c)(iii), then, except as provided in Section 7, (i) all further
vesting of Executive’s outstanding equity awards, including any Option Shares,
shall terminate immediately; (ii) all payments of compensation by the Company to
Executive hereunder shall terminate immediately, and (iii) Executive shall be
eligible for severance benefits, if any, only in accordance with the Company’s
then established plans, programs, and practices.

(c) Other Termination Including due to Death or Disability. If Executive’s
employment terminates for any other reason other than a termination pursuant to
Section 4(c)(iii),, including, but not limited to, death or Disability, then,
except as provided in Section 7, (i) Executive’s outstanding equity awards,
including any Option Shares, shall be treated in accordance with the terms and
conditions of the applicable award agreement(s); (ii) all payments of
compensation by the Company to Executive hereunder shall terminate immediately,
and (iii) Executive shall be entitled to receive benefits only in accordance
with the Company’s then established plans, programs, and practices.

9. Covenants.

(a) Nondisparagement. During the Employment Term and for the twelve (12) months
thereafter, Executive shall not, and shall cause her relatives, agents, and
representatives to not, knowingly disparage, criticize, or otherwise make any
derogatory statements regarding the Company, its directors, or its officers, and
the Company shall not knowingly disparage, criticize or otherwise make any
derogatory statements regarding Executive, her relatives, agents or
representatives. The Company’s obligations under the preceding sentence shall be
limited to communications by its officers having the rank of vice president or
above and members of the Board as well as its agents and representatives. The
foregoing restrictions shall not apply to any statements that are made
truthfully in response to a subpoena or other compulsory legal process.

(b) Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, nor shall any reduction be made for any other compensation that
Executive earns from a subsequent employer (including self-employment).

- 5 -

--------------------------------------------------------------------------------

10. Definitions.

(a) Cause. For purposes of this Agreement and the Option Agreement, “Cause”
shall mean (i) Executive’s conviction in a court of law of, or entry of a guilty
plea or plea of no contest to, a felony charge, or (ii) any willful act that
constitutes fraud or other willful misconduct by Executive that results in
significant financial harm to the Company. Except for actions or circumstances
that, in the reasonable good faith judgment of the Board cannot be cured,
Executive shall have thirty (30) calendar days from Executive’s receipt of
notice from the Company setting forth in reasonable detail the circumstances
constituting Cause within which to cure. Executive’s termination of employment
shall not be considered to be for Cause unless it is approved by a majority vote
of the members of the Board of Directors or an independent committee thereof. It
is understood and agreed by the parties that good faith decisions of the
Executive relating to the conduct of the Company’s business or the Company’s
business strategy shall not constitute “Cause”.

(b) Good Reason. For purposes of this Agreement and the Option Agreement, “Good
Reason” shall mean if, without Executive’s written consent, (w) Executive’s
titles, authority, duties or responsibilities under this Agreement are
materially reduced, (x) Executive’s Base Salary, Bonus or long-term incentive
opportunities are materially reduced in violation of this Agreement, (y) the
Company requires Executive to move the primary location at which she performs
services under this Agreement and that increases the distance of the commute to
her workplace by more than thirty (30) miles, and, in the case of any of the
foregoing clauses (w), (x) or (y) Executive notifies the Company within ninety
(90) days of the alleged reduction or relocation and the Company does not cure
the same within thirty (30) days thereafter, or (z) Executive or any of her two
(2) nominees is not elected or reelected to the Board during the Employment
Term, then Executive may choose to resign for Good Reason, in which case,
Executive’s employment shall cease on the 30th day following the end of the cure
period or the failure to be elected or reelected to the Board, as applicable.

(c) Disability. For purposes of this Agreement and the Option Agreement,
Disability shall mean a physical or mental disability or incapacity that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, that causes Executive to be unable to perform
the duties of her employment or any substantially similar position of
employment. All disputes arising under this Agreement regarding Executive’s
Disability shall be determined by a reputable physician, mutually selected by
the Company and Executive at the time such dispute arises, whose decision shall
be conclusively binding upon the parties.

11. Indemnification. Subject to applicable law, Executive shall be provided
indemnification to the maximum extent permitted by the Company’s bylaws and
Certificate of Incorporation, including coverage, if applicable, under any
directors’ and officers’ insurance policies, with such indemnification
determined by the Board or any of its committees in good faith based on
principles consistently applied (subject to such limited exceptions as the Board
may approve in cases of hardship) and on terms no less favorable than provided
to any other Company executive officer or director.

- 6 -

--------------------------------------------------------------------------------

12. Confidential Information. Executive acknowledges that, during the course of
Executive’s service with the Company, Executive shall have access to
Confidential Information (as defined below) and materials not generally known
outside the Company. For all purposes of this Agreement, “Confidential
Information” means all information and materials (whether conceived or developed
by Executive or others), marketing and other business plans, customers and
customer information, data strategies, research, reports, copyrights and patents
related to the Company. During the Employment Term, Executive shall not, without
the prior written consent of the Company, communicate or divulge any
Confidential Information or materials to anyone other than the Company and its
partners, affiliates, employees, consultants and those designated by it, except
in the course of carrying out Executive’s then-current duties or as required by
law. Executive acknowledges that Confidential Information is and shall remain
the property of the Company. The confidentiality obligations hereunder shall not
apply to Confidential Information that: (i) is, or later becomes, public
knowledge other than by Executive’s breach of this Agreement; (ii) is in the
possession of Executive with the full right to disclose same prior to
Executive’s receipt of it from the Company; or (iii) is independently received
by Executive from a third party, with no restrictions of disclosure.
Furthermore, Executive agrees not to use Confidential Information for any
purposes other than to perform duties for the Company hereunder.

13. Assignment. This Agreement shall be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death, and (b) any successor to the Company. Any successor of the
Company shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity that at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive’s right to compensation or other benefits shall be null
and void.

14. Notices. All notices, requests, demands, and other communications called for
hereunder shall be in writing and shall be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent overnight by
a well established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

If to the Company:

Attn: Joel Primus

Naked Inc.
2-34346 Manufacturers Way
Abbotsford, BC V2S 7M1


- 7 -

--------------------------------------------------------------------------------

If to Executive:

Carole Hochman
200 East 66th St.
Apt. D1804
New York, NY 10065


15. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
shall continue in full force and effect without said provision.

16. Arbitration. The parties agree that any and all disputes arising out of the
terms of this Agreement, Executive’s employment by the Company, Executive’s
service as an officer or director of the Company, or Executive’s compensation
and benefits, their interpretation, and any of the matters herein released,
shall be subject to binding arbitration in New York, New York under the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes, supplemented by the New York Rules of Civil Procedure. The parties
agree that the prevailing party in any arbitration shall be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph shall not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the parties
and the subject matter of their dispute relating to Executive’s obligations
under this Agreement.

17. Integration. This Agreement and the Option Agreement represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral.
No waiver, alteration, or modification of any of the provisions of this
Agreement shall be binding unless in a writing and is signed by duly authorized
representatives of the parties hereto. In entering into this Agreement, no party
has relied on or made any representation, warranty, inducement, promise or
understanding that is not in this Agreement.

18. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, shall not operate as or be construed to be
a waiver of any other previous or subsequent breach of this Agreement.

19. Survival. The Company’s and Executive’s responsibilities under Sections 7,
8, 9, 10, 11, 13, 14, 15 and 16 shall survive the termination of this Agreement.

20. Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

21. Withholding. All payments made pursuant to this Agreement shall be subject
to withholding of applicable taxes and other authorized deductions.

22. Governing Law. This Agreement shall be governed by the laws of the State of
New York.

- 8 -

--------------------------------------------------------------------------------

23. Acknowledgment. Executive acknowledges that she has had the opportunity to
discuss this matter with and obtain advice from her private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

24. Internal Revenue Code Section 409A. Notwithstanding any provision of this
Agreement, this Agreement shall be construed and interpreted to comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and if necessary,
any provision shall be held null and void to the extent such provision (or part
thereof) fails to comply with Section 409A of the Code or regulations
thereunder. For purposes of the limitations on nonqualified deferred
compensation under Section 409A of the Code, each payment of compensation under
the Agreement shall be treated as a separate payment of compensation for
purposes of applying the exclusion from Section 409A of the Code for certain
short-term deferral amounts. Any amounts payable solely on account of an
involuntary separation from service within the meaning of Section 409A of the
Code shall be excludible from the requirements of Section 409A of the Code,
either as involuntary separation pay or as short-term deferral amounts (e.g.,
amounts payable under the schedule prior to March 15 of the calendar year
following the calendar year of involuntary separation) to the maximum possible
extent. If, as of the date of termination, Executive is a “specified employee”
as determined by the Company, then to the extent that any amount or benefit that
would be paid or provided to Executive under this Agreement within six (6)
months of her “separation from service” (as determined under Section 409A)
constitutes an amount of deferred compensation for purposes of Section 409A and
is considered for purposes of Section 409A to be owed to Executive by virtue of
her separation from service, then such amount or benefit shall not be paid or
provided during the six-month period following the date of Executive’s
separation from service and instead shall be paid or provided on the first
business day that is at least seven (7) months following the date of Executive’s
separation from service, except to the extent that, in the Company’s reasonable
judgment, payment during such six-month period would not cause Executive to
incur additional tax, interest or penalties under Section 409A. Further, any
reimbursements or in-kind benefits provided under the Agreement shall be made or
provided in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the period of time specified in the Agreement, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense shall be made no later than the last day of
the calendar year following the year in which the expense is incurred, and (iv)
the right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

25. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

- 9 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, on the day and year written below.

COMPANY:

NAKED BRAND GROUP, INC.

[exhibit1091.gif]





Date: June 6th 2014




      EXECUTIVE:                  
Date:                                                                CAROLE
HOCHMAN    

- 10 -

--------------------------------------------------------------------------------

[exhibit1092.gif]

- 10 -


--------------------------------------------------------------------------------